                Case 3:20-cv-01991-HZ     Document 8      Filed 12/23/20    Page 1 of 3




Sean D. O’Brien, OSB No. 141703
sean.obrien@millernash.com
John C. Clarke, OSB No. 153245
john.clarke@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Frederic B. Jennings (pro hac vice application pending)
fjennings@law.fordham.edu
44 Court Street, Suite 1217
Brooklyn, New York 11201

           Attorneys for Defendant Enby, LLC




                                   UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

BOYAJIAN PRODUCTS, LLC,                           No. 3:20-cv-01991-HZ

                      Plaintiff,                   DEFENDANT’S MOTION FOR EXTENSION
                                                   OF TIME TO RESPOND TO COMPLAINT
           v.

ENBY LLC,

                      Defendant.




                                       LR 7-1(a) CERTIFICATE

                   Counsel for defendant Enby, LLC (“defendant”) conferred with plaintiff Boyajian

Products, LLC’s (“plaintiff”) counsel by telephone and email regarding this request for an

extension of time. Plaintiff does not oppose defendant’s request.




Page 1 -        DEFENDANT’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
                COMPLAINT
4825-0757-5509.1
            Case 3:20-cv-01991-HZ          Document 8       Filed 12/23/20    Page 2 of 3




                                               MOTION

                   In accordance with Federal Rule of Civil Procedure 6(b), defendant respectfully

moves the court for an extension of time to respond to plaintiff’s complaint up to and including

January 8, 2021. Defendant accepted service of the complaint on November 17, 2020. The

parties have conferred, and agreed to a response date of January 8, 2021. Before defendant’s

original deadline to respond to the complaint, counsel for defendant notified the court’s

courtroom deputy about this request for extension.

                   Good cause exists for this extension as local counsel has only recently been

retained in this matter, and requires time to consider and prepare defendant’s initial response to

the complaint. Defendant reserves the right to assert all potential defenses and objections to the

complaint. This motion is unopposed and not made for purposes of delay.

           DATED: December 23, 2020

                                                  MILLER NASH GRAHAM & DUNN LLP


                                                  s/ John C. Clarke
                                                  Sean D. O’Brien, OSB No. 141703
                                                  Sean.obrien@millernash.com
                                                  John C. Clarke, OSB No. 153245
                                                  john.clarke@millernash.com
                                                  Phone: 503.224.5858
                                                  Fax: 503.224.0155

                                                  and

                                                  Frederic B. Jennings (FJ7723) (pro hac vice
                                                  admission pending)
                                                  fjennings@law.fordham.edu
                                                  44 Court Street, Suite 1217
                                                  Brooklyn, New York 11201
                                                  Phone: 978.944.2753

                                                  Attorneys for Defendant Enby LLC




Page 2 -     DEFENDANT’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
             COMPLAINT
4825-0757-5509.1
            Case 3:20-cv-01991-HZ          Document 8       Filed 12/23/20    Page 3 of 3




                                     CERTIFICATE OF SERVICE
                   I hereby certify that I served the foregoing Defendant's Motion for Extension of

Time to Respond to Complaint on the attorney or party listed below on the date set forth below

by the method(s) indicated:


  Sandra S. Gustitus, OSB No. 143298                  ☐     First-class mail, postage prepaid
  Chenoweth Law Group, PC                             ☐     Facsimile, pursuant to ORCP 9 F
  510 SW Fifth Avenue, Fourth Floor                   ☐     Hand-delivery
  Portland, OR 97204
                                                      ☐     Overnight courier, delivery prepaid
  E-mail: sgustitus@chenowethlaw.com
                                                      ☐     E-mail, pursuant to ORCP 9 G
 Attorneys for Plaintiff Boyajian Products,                E-mail copy, as a courtesy only
 LLC                                                       OJD EFILING SYSTEM, if registered
                                                            at the party’s email address as recorded
                                                            on the date of service in the eFiling
                                                            system, pursuant to UTCR 21.100.
                                                      ☐     Other



                   DATED: December 23, 2020.


                                                    MILLER NASH GRAHAM & DUNN LLP


                                                    s/ John C. Clarke
                                                      Sean D. O'Brien, OSB No. 141703
                                                     John C. Clarke, OSB No. 153245

                                                           Of Attorneys for Defendant




Page 1 -     CERTIFICATE OF SERVICE

4825-0757-5509.1
